DIRECT DIAL: 212-451-2333 EMAIL: SWOLOSKY@OLSHANLAW.COM September 2, 2011 BY EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Regis Corporation Preliminary Proxy Statement on Schedule 14A Filed by Starboard Value and Opportunity Master Fund Ltd Dear Sir or Madam: The above-referenced Preliminary Proxy Statement has been filed as of the date hereof.Please contact the undersigned at (212) 451-2333 if there are any questions or comments regarding this filing. Very truly yours, /s/ Steve Wolosky Steve Wolosky
